Citation Nr: 0813493	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-20 041	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to June 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
requested a Decision Review Officer (DRO) hearing and a 
Travel Board hearing; however, he failed to appear for the 
DRO hearing scheduled in May 2005 and the Travel Board 
hearing scheduled in January 2007.  The case was previously 
before the Board in July 2007 when it was referred to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.  In January 2008, the veteran's representative filed 
a motion for an extension of time to submit evidence to the 
Board.  In January 2008, the Board granted the veteran's 
representative's motion for an extension of time until March 
25, 2008 to submit evidence in support of the veteran's 
claim; the veteran has not submitted any additional evidence.


FINDING OF FACT

The veteran's hepatitis C is not shown to be related to his 
service or to medical or dental treatment he received 
therein, and is not shown to be proximately due to or the 
result of his service-connected left little finger 
disability.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a March 
2006 letter provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  A March 2006 letter informed him of disability rating 
and effective date criteria in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
November 2006 supplemental statement of the case (SSOC) 
readjudicated the matter after the veteran received this 
additional notice and additional development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006) (finding that a timing defect can be cured by 
notice followed by readjudication of the claim by the Agency 
of Original Jurisdiction).

The veteran's service medical records (SMRs) and pertinent 
treatment records have been secured.  The RO arranged for a 
VA examination in June 2006 and the Board obtained a medical 
advisory opinion from a VHA specialist in October 2007.  The 
Board notes that its July 2007 request for a VHA opinion 
asked that an infectious disease specialist be consulted, but 
that the October 2007 VHA opinion was by a 
gastroenterologist.  While it is not clear whether the 
gastroenterologist consulted was specifically an infectious 
disease specialist, as hepatitis C affects the liver (see 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 837 (30th Ed. 2003)), a 
gastroenterologist, who specializes in diseases of the 
digestive tract (see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 758 
(30th Ed. 2003)), is eminently qualified to address potential 
sources of hepatitis C transmission.  The October 2007 
specialist specifically responded to the question posed 
without resorting to speculation, provided a rationale for 
the opinion given, reviewed the veteran's claims file, and 
discussed the facts and medical principles involved.  Hence, 
the Board finds that this opinion substantially complied with 
the provisions of the July 2007 engagement letter.  D'Aries 
v. Peake, No. 05-1468 (U.S. Vet. App. Apr. 8, 2008) (finding 
that substantial compliance, rather than strict compliance, 
with the terms of a Board engagement letter requesting a 
medical opinion is required).  Thus, VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

SMRs reveal the veteran underwent several dental procedures 
in February through April 1971; these records do not show 
that he had any blood transfusions.  In December 1971, the 
veteran suffered a knife cut and severed the flexor tendon of 
the little finger of his left hand.  He underwent several 
surgical procedures during the remainder of service for his 
left finger disability.  Operation reports and detailed post-
operative treatment records do not show that he received any 
blood transfusions during or as a result of these surgeries.  
His SMRs are silent for complaints, findings, treatment, or 
diagnosis relating to hepatitis C.  
A December 1973 rating decision granted service connection 
for laceration of the flexor tendon, little finger, left 
hand.

July to August 1999 private treatment records from Dr. 
J. L. G. reveal the veteran underwent a ray amputation of the 
little finger of the left hand because of pin site cellulitis 
and possible osteomyelitis of the proximal phalanx of the 
left small finger with non-union of fracture. A September 
2000 rating decision found that the amputation was a result 
of the veteran's service-connected left little finger 
disability and increased the rating of that disability.

March 2004 private pathology results show interface 
hepatitis.

A March 2005 letter from private physician C. W. states that 
the veteran has hepatitis C and that the mode of transmission 
of the virus is by parenteral contact with blood or blood 
products, with injection drug use being the major route of 
transmission of hepatitis C.  The veteran denied intravenous 
drug use along with snorting cocaine.  C. W. also noted that 
sexual transmission of hepatitis C is well documented, but 
that the exact frequency of the occurrence is debated and 
that other less frequent causes include needle sticks and 
maternal-infant transmission.  He concluded that the 
veteran's "risk factor for [hepatitis C] transmission points 
toward blood transfusion in the 1970's to the best of my 
knowledge."

On June 2006 VA examination, the VA examiner noted that he 
reviewed the veteran's claims file in great detail, including 
Dr. C. W.'s opinion.  He discussed the various surgeries 
performed on the veteran's left little finger during service 
and noted that the operative reports show that broad 
hemostasis was obtained with epinephrine, pressure, and 
tourniquet; there was no mention of any significant blood 
loss or blood transfusions related to the initial injury or 
subsequent repairs.  He concluded that it was "not possible 
that his hepatitis C could be cause[d] by or a result of a 
blood transfusion which did not occur."  Regarding whether 
hepatitis C was related to the post-service service-connected 
amputation of the left little finger, he noted that the 
records reflect the usual and accepted antiseptic techniques 
were followed in all of the procedures and that there were no 
accidental needle sticks.  Thus, he opined that it was less 
likely than not that hepatitis C was related to either the 
repair or the subsequent surgeries of his laceration of his 
left little finger.

In July 2007, the Board referred the case for a VHA medical 
advisory opinion regarding whether hepatitis C may have been 
acquired from dental procedures during service.  In October 
2007, a VHA specialist reviewed the veteran's claims file, 
noting Dr. C. W.'s opinion.  The specialist indicated the 
veteran's records show that he had dental work done between 
February 1971 and May 1971 and noted that while he was not an 
expert on the technical details of dental procedures, the 
records did not reflect that the veteran received any blood 
transfusions during any of these procedures.  He notes that 
the sterilization and disinfection techniques were not as 
advanced in 1971 as they are currently.  He provides the 
following opinion:

Even then, considering above records available 
for examination, literature search including 
guidelines for infection control in dental health 
care setting 2003, it is still unlikely (less 
than 50% probability) that the veteran acquired 
his current hepatitis C from dental procedures in 
service rather than from another potential source 
of [hepatitis C] infection.  In case more detail 
of the dental procedures done on him are 
available, perhaps a dentist can comment more 
comprehensively on this issue.

In support of his conclusion he attached Guidelines for 
Infection Control in Dental Health Care Settings - 2003 which 
states that hepatitis C "appears not to be transmitted 
efficiently through occupational exposures to blood."  These 
guidelines note that the prevalence of hepatitis C among 
dentists, surgeons, and other hospital based health care 
providers are similar to that among the general population.  
The only occupational risk factor independently associated 
with hepatitis C infection is unintentional needlesticks.  
There were no reports of transmission from hepatitis C 
infected dental providers to patients and the risk for such 
transmission appeared to be limited.  There were multiple 
reports of transmission from hepatitis C infected surgeons 
performing invasive procedures, but the overall risk was 0.17 
percent.


C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran contends that hepatitis C is either related to 
dental procedures or blood transfusions during service or is 
secondary to his service-connected left little finger 
disability.

Regarding direct service connection, the record includes both 
medical evidence that tends to support the veteran's claim of 
direct service connection and medical evidence that is 
against his claim.  Significantly, there is no evidence the 
veteran had any blood transfusions done during service, 
including as a result of dental procedures or during 
surgeries completed on his left little finger.  Evidence 
tending to support his claim includes the March 2005 letter 
from Dr. C. W.; the evidence against his claim includes the 
June 2006 VA examiner's opinion and the October 2007 opinion 
by a VHA specialist.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The March 2005 letter from Dr. C. W. merely states that the 
veteran's "risk factor for [hepatitis C] transmission points 
toward blood transfusion in the 1970s."  Notably, the 
veteran was only in service for two years during the 1970s 
and this opinion does not indicate whether the alleged blood 
transfusion occurred during those two years or during pre- or 
post-service years of the 1970s.  In fact, it does not 
provide any information as to when or why the veteran had a 
blood transfusion; as previously noted, the veteran's SMRs do 
not show that he received a blood transfusion during service.  
Additionally, while this opinion discusses potential risk 
factors for hepatitis C, the only potential risk factor it 
rules out for the veteran is injection drug use.  While it 
indicates that sexual transmission, needle sticks, and 
maternal-infant transmission are less frequent causes of 
hepatitis C, it does not rule out these risk factors as 
possible modes of transmission for the veteran.  Instead, the 
opinion makes a general statement that his risk factor is 
related to blood transfusion sometime during the decade of 
the 1970s.  Because of its speculative nature, in that it 
does not limit the time period of any blood transfusion 
solely to the veteran's service, it is inadequate for the 
Board to make a fully informed evaluation of the relationship 
between the veteran's service and hepatitis C.  See Stefl v. 
Nicholson, 1 Vet. App. 120, 123 (2007).  It is also not clear 
from this opinion that Dr. C. W. reviewed the veteran's 
claims file or was aware of his medical history as he does 
not discuss the veteran's related history other than to say 
that he denied injection drug use and snorting cocaine.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file is an important 
factor in assessing the probative value of a medical 
opinion).  Hence, the Board finds this opinion holds little 
probative weight regarding whether there is a relationship 
between hepatitis C and the veteran's service.

In contrast, the June 2006 VA examiner's opinion and the 
October 2007 VHA specialist's opinion are based on full 
review of the veteran's claims file, as evidenced by their 
discussion of evidence from his SMRs and Dr. C. W.'s opinion.  
The June 2006 VA examiner specifically refutes Dr. C. W.'s 
opinion by concluding that there is no evidence the veteran 
had blood transfusions during service and that it "is 
therefore not possible that his hepatitis C could be cause[d] 
by or a result of a blood transfusion which did not occur."  
The October 2007 VHA specialist states that SMRs do not show 
that the veteran received any blood transfusions in the 
course of dental procedures during service.  He also reviewed 
literature addressing infection control in dental procedures 
and concluded that it was unlikely that the veteran acquired 
hepatitis C from dental procedures in service rather than 
from another potential source of hepatitis C infection.  [The 
Board notes the specialist's suggestion that if there were 
more detailed records regarding the veteran's dental 
procedures that maybe a dentist should comment on the issue; 
however, a review of the record shows that all of the 
veteran's SMRs, including dental treatment records have been 
associated with the claims file and that there are no more 
detailed dental records that could be obtained.  Hence, the 
Board finds that it is not necessary to obtain an additional 
opinion from a dentist as the gastroenterologist is qualified 
to address potential sources of hepatitis C transmission.]  
Notably, the only competent medical evidence addressing the 
relationship between the veteran's dental procedures and 
hepatitis C is the October 2007 VHA specialist's opinion 
(that is against the veteran's claim); there is no contrary 
opinion of record.  

Regarding secondary service connection, the evidence shows 
the veteran has a diagnosis of hepatitis C and has a service-
connected left little finger disability.  What remains to be 
shown is that the hepatitis C was caused or aggravated by the 
service-connected left little finger disability.  The 
preponderance of the evidence is against such a finding.  The 
only competent (medical) evidence that addresses the question 
of a relationship between the veteran's left little finger 
and hepatitis C is the June 2006 VA examiner's opinion that 
it is less likely as not that hepatitis C was related to 
either the repair or the subsequent surgeries of the 
laceration of the left little finger.  

The March 2005 opinion of Dr. C. W. does not directly address 
the issue of whether hepatitis C was proximately due to or a 
result of his service-connected left little finger 
disability, rather it merely indicates that it was a result 
of blood transfusion in the 1970s.  As was previously noted, 
the veteran's SMRs and his postservice treatment records do 
not show that he received any blood transfusions in the 
course of treatment, including surgery, for his left little 
finger disability.  Hence, the March 2005 opinion does not 
adequately address the question of a relationship between the 
service-connected left little finger disability and hepatitis 
C and has no probative value as to that question.

The veteran's own statements that his hepatitis C resulted 
from in service dental procedures, blood transfusions, or as 
a result of his service-connected left little finger 
disability are not competent evidence, as he is a layperson, 
and lacks the training to opine regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's hepatitis C 
is related to his service or is proximately due to or the 
result of his service-connected little left finger 
disability.  The benefit of the doubt doctrine does not apply 
and the claim must be denied. 




ORDER

Service connection for hepatitis C is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


